 Case 5:19-cv-00176-FPS Document 11 Filed 07/02/19 Page 1 of 2 PageID #: 39



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DIANA MEY,

             Plaintiff,

v.                                              Civil Action No. 5:19CV176
                                                                   (STAMP)
MONITRONICS INTERNATIONAL, INC.
d/b/a BRINKS HOME SECURITY and
HOME SECURITY USA, LLC d/b/a
COLORADO’S HOME SECURITY USA,

             Defendants.


               ORDER STAYING PROCEEDINGS AS TO DEFENDANT
                    MONITRONICS INTERNATIONAL, INC.

     On July 1, 2019, the defendant Monitronics International, Inc.

filed a suggestion of bankruptcy and gave notice that it filed a

voluntary petition for relief under Chapter 11 of the United States

Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of Texas, Houston Division.          ECF No. 10.

     Accordingly, pursuant to 11 U.S.C. § 362 of the United States

Bankruptcy Code, the present case against the defendant Monitronics

International,     Inc.    is   automatically    STAYED.       Monitronics

International, Inc. is DIRECTED to advise this Court promptly when

and if the stay is lifted or of any other proceedings in the

Bankruptcy Court that may affect the stay.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this order to

counsel of record herein.
Case 5:19-cv-00176-FPS Document 11 Filed 07/02/19 Page 2 of 2 PageID #: 40



    DATED:      July 2, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




                                    2
